Day, J.
i attorney’s anoeof'I'trustees' The defendant was under obligation to account only for the sum realized upon these insurance policies, after deducting the reasonable and necessary expenses collection. It seems that no suit was instituted' except against the International Insurance Company. But the defendant, was not bound to know that the policies would be paid without suit. ' He had the right at the very inception of his claim to place the matter in the hands of competent attorneys, to the end that the proper steps might be taken from the beginning to. conduct a successful litigation, if litigation should become necessary. In fact it appears-in this case that the agent of the companies at first refused to pay the policies, unless the defendant would take eighty cents on the dollar. It cannot be determined that the defendant would ever have collected the full face of the policies, if he had not obtained the assistance of skilled counsel. As the defendant had the right to employ counsel, the only question which remains for determination is as to the reasonableness of the compensation paid. The amount paid, being five per cent upon the whole sum collected, appears to us to be very large for the service rendered. But this is a matter which must be determined from the testimony, and not upon our own notions as to what is proper under the circumstances. The abstract purports to contain all the testimony introduced upon this question.
There is positive evidence that the amount paid is reasonable, and no evidence to the contrary. If, therefore, an *690injustice has been clone the plaintiffs, it results from the condition of the testimony, which furnishes us no basis for disturbing the judgment of the court.
Affirmed.